Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s reply filed on 10/25/2021 is acknowledged. Claims 1-75 were pending. Claims 8, 14, 20-26, 32-33, 42, 56-63, and 67-73 were withdrawn.
Claims 9, and 27-28 have been canceled. Claim 1 and 13 have been amended. 
Currently, claims 1-8, 10-26, 29-75 are pending.
	Claims 1-7, 10-13, 15-19, 29-31, 34-41, 43-55, 64-66 and 74-75 are under examination.

Objections Withdrawn
	The objection of claims 27-28 for depending from claim 26 is withdrawn in view of Applicant’s cancelation of claims 27-28.
	The objection of claim 13 for reciting “constant region” without sufficient antecedent basis is withdrawn in view of Applicant’s amendment to claim 13.

Rejections Withdrawn
	The rejection of claims 1-2, 5-6, 13, 15, 19, 27-31, and 51 under 35 U.S.C. 103 as being unpatentable over Golz (WO 2005/040825 A2, published 5/6/2005) and further evidenced by Harris (J Chromatogr A. 1995 Jun 23;705(1):129-34., published 6/23/1995) is withdrawn in view of Applicant’s amendment to claim 1.
	The rejection of claims 1-2, 5-6, 13, 15, 19, 27-31, 34-41, 43, 46-55, 64-66, and 74-75 under 35 U.S.C. 103 as being unpatentable over Golz (WO 2005/040825 A2, published 5/6/2005) further in view 
	Rejection of claims 1-2, 5-6, 13, 15, 19, 27-31, 34-41, 43, 46-55, 64-66, and 74-75 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,906,974 in view of  Hettman (WO 2015/155998 A1, published 10/15/2015) is withdrawn in view of Applicant’s submission of a terminal disclaimer.

Rejections Maintained/New Grounds of Rejection Necessitated by Amendments
Improper Markush Grouping
Claims 1-7, 10-13, 15-19, 29-31, 34-41, 43-55, 64-66 and 74-75 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
	Claim 1 is now rejected because Applicant’s amendments added limitations of claim 9 into claim 1.

	All of the claims are either directly or indirectly dependent on claim 1, and are rejected by virtue of dependence.
Arguments against Improper Markush Group Rejection
	Applicant argues that MPEP § 2117 cites to In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) as the judicial basis for alleging that a Markush group is improper. While the holding in Harnisch states that a Markush group may be improper if there is no unity between the recited species in a given Markush group, the standard for showing unity in this context is very low. Indeed, the Markush group at issue in Harnisch was found to be valid because "the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification" and therefore "the claimed compounds [are] part of a single invention so that there is unity of invention." 
	The instant claims are likewise "not repugnant to scientific classification" because the all of the rejected claims are directed to or include an anti-GPR20 antibody. Thus, there is a clear unifying feature among these claims. 
	Further, the claimed antibodies and antibody-drug conjugates (ADCs) share a "common use" to the extent necessary to fulfill the requirements of a Markush group. According to MPEP § 803.02, for the purposes of a proper Markush grouping "it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common." Here, the Specification teaches the claimed antibodies and ADCs can be used to treat tumors. Thus, the Specification teaches at least one common property of the claimed genus of compounds, and the MPEP does not require any further evidentiary support of this disclosed common property in order for the Markush group to be deemed proper.

Response to Argument
	Applicant’s arguments have been carefully considered but are not found persuasive. Applicant argues that all of the rejected claims are directed to or include an anti-GPR20 antibody. However, even if all of the rejected claims are directed to or include an anti-GPR20 antibody, Examiner maintains that each set of CDRs comprise different sequences, and thus different CDRs which have different sequences bind to different epitopes, as such are not functionally equivalent, and do not share a “single structural similarity”.  Antibodies that bind to different epitopes will induce different in vivo responses. Antibodies that bind to a certain epitope of a protein may act as antagonist of that protein, while antibodies that bind to other epitopes of that same protein may act as agonists of that protein, and even further, antibodies that bind to certain other epitopes of that same protein may not induce any effect at all. As such, antibodies that have different VH CDRs and VL CDRs which bind to different epitopes would give rise to different in vivo responses, and may not be regarded as functionally equivalent. The members of the Markush groupings may be considered to share a “single structural similarity” AND common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  
	Applicant may provide evidence indicating these antibodies are functionally equivalents by showing that they all bind to the same epitope, are derived from the same parental antibody, and/or mediate similar in vivo effects.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-13, 15-19, 29-31, 34-41, 43-55, 64-66 and 74-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Arguments against Rejection under 35 U.S.C. 112(a)
	Applicant argues that claim 1 has been amended to incorporate the limitations of claim 9, which is canceled herein. With respect to claim 9, the Office Action alleges that "the antibody comprises less than 6 CDRs (VH CDR1-3, and VL CDR 1-3)." Office Action at p. 9-10. Respectfully, this is an incorrect characterization of the limitations of claim 9, which are now part of claim 1. 
	Claim 1 now recites, "...the antibody or functional fragment thereof comprises CDRH1, CDRH2 and CDRH3 in any one combination selected from the group consisting of the following combinations (a) to (c), and CDRL1, CDRL2 and CDRL3 in any one combination selected from the group consisting of the following combinations (d) to (h)...." Thus, 6 CDRs are included. As such, independent claim 1 and all of the claims that depend therefrom more than satisfy the written description requirement.

Response to Argument
of a single parental antibody and having internalization ability that permits cellular uptake after binding to GPR20. 
	The instant claims encompass antibodies which would have CDRs from different parental antibodies, and having internalization ability that permits cellular uptake after binding to GPR20.
	However, the instant specification has not disclosed and the art does not teach the genus of antibodies that comprises less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody and having internalization ability that permits cellular uptake after binding to GPR20.
	As currently amended, the instant claims would still encompass antibodies which would have CDRs from different parental antibodies, and having internalization ability that permits cellular uptake after binding to GPR20.
Applicant was only in possession of the following:
An antibody having the following properties (i) and (ii) or a functional fragment of the antibody:(i) specifically binding to GPR20, and (ii) having internalization ability that permits cellular uptake after binding to GPR20 which comprises CDRH1, CDRH2 and CDRH3, and CDRL1, CDRL2 and CDRL3 selected from the group consisting of the following (a) to (e): 
(a) CDRH1 consisting of the amino acid sequence shown in SEQ ID NO: 4, CDRH2 consisting of the amino acid sequence shown in SEQ ID NO: 5, and CDRH3 consisting of the amino acid sequence shown in SEQ ID NO: 6, and CDRL1 consisting of the amino acid sequence shown in SEQ ID NO: 9, CDRL2 consisting of the amino acid sequence shown in SEQ ID NO: 10, and CDRL3 consisting of the amino acid sequence shown in SEQ ID NO: 11, 

(c) CDRH1 consisting of the amino acid sequence shown in SEQ ID NO: 4, CDRH2 consisting of the amino acid sequence shown in SEQ ID NO: 5, and CDRH3 consisting of the amino acid sequence shown in SEQ ID NO: 6, and CDRL1 consisting of the amino acid sequence shown in SEQ ID NO: 9, CDRL2 consisting of the amino acid sequence shown in SEQ ID NO: 93, and CDRL3 consisting of the amino acid sequence shown in SEQ ID NO: 11, 
(d) CDRH1 consisting of the amino acid sequence shown in SEQ ID NO: 14, CDRH2 consisting of the amino acid sequence shown in SEQ ID NO: 15, and CDRH3 consisting of the amino acid sequence shown in SEQ ID NO: 16, and CDRL1 consisting of the amino acid sequence shown in SEQ ID NO: 19, CDRL2 consisting of the amino acid sequence shown in SEQ ID NO: 20, and CDRL3 consisting of the amino acid sequence shown in SEQ ID NO: 21, and 
(e) CDRH1 consisting of the amino acid sequence shown in SEQ ID NO: 24, CDRH2 consisting of the amino acid sequence shown in SEQ ID NO: 25, and CDRH3 consisting of the amino acid sequence shown in SEQ ID NO: 26, and CDRL1 consisting of the amino acid sequence shown in SEQ ID NO: 29, CDRL2 consisting of the amino acid sequence shown in SEQ ID NO: 30, and CDRL3 consisting of the amino acid sequence shown in SEQ ID NO: 31.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-6, 13, 15, 19, 27-31, 34-41, 43, 46-55, 64-66, and 74-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15, 24 and 28 of copending Application No. 17/263,322 (US PGPUB 20210169852) in view of Golz (J Chromatogr A. 1995 Jun 23;705(1):129-34., published 6/23/1995).
Claims 1-2, 5-6, 13, 15, 19, 27-31, 34-41, 43, 46-55, 64-66, and 74-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 32, and 34-44 of copending Application No. 16/640,914 (US PGPUB 20210128741) in view of Golz (J Chromatogr A. 1995 Jun 23;705(1):129-34., published 6/23/1995).  
Claims 1-2, 5-6, 13, 15, 19, 27-31, 34-41, 43, 46-55, 64-66, and 74-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 11-12, 16, 31, 35, 47, and 51-52 of copending Application No. 16/642,245 (US PGPUB 20200385422) in view of Golz (J Chromatogr A. 1995 Jun 23;705(1):129-34., published 6/23/1995).
Claims 1-2, 5-6, 13, 15, 19, 27-31, 34-41, 43, 46-55, 64-66, and 74-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34, 45, and 65-67 of copending Application No. 16/642,277 (US PGPUB 20200384121) in view of Golz (J Chromatogr A. 1995 Jun 23;705(1):129-34., published 6/23/1995).

Applicants Arguments against Provisional Non-statutory Double Patenting
	Applicant argues these rejections should be withdrawn if the other rejections of record are overcome by this response because all of the cited co-pending applications have priority dates and U.S. 

Response to Arguments
	As the present claims are not otherwise in condition for allowance, the double patenting rejection over the co-pending applications are not withdrawn.

Conclusions
8.	No claims are allowed.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643     

/HONG SANG/Primary Examiner, Art Unit 1643